564 So.2d 630 (1990)
M.G., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2044.
District Court of Appeal of Florida, Fifth District.
August 2, 1990.
James B. Gibson, Public Defender, and Lyle Hitchens, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Judy Taylor Rush, Asst. Atty. Gen., Daytona Beach, for appellee.
COBB, Judge.
The trial judge entered a disposition order directing that M.G., a child, pay restitution "for and on behalf of the victim." Unfortunately, the amount of that restitution was not included in the order. This determination cannot be delegated to a probation officer. Shipley v. State, 528 So.2d 902 (Fla. 1988). In point of fact, the order does not purport to delegate this responsibility; rather, the amount of restitution appears to have been inadvertently omitted from the order.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT HEREWITH.
COBB, COWART and GOSHORN, JJ., concur.